         Case 1:21-cv-01115-RAH Document 23 Filed 04/16/21 Page 1 of 1




           In the United States Court of Federal Claims
                                           No. 21-1115C
                                       Filed: April 16, 2021


 SAVANTAGE FINANCIAL SERVICES,
 INC.,

                     Plaintiff,

 v.

 UNITED STATES,

                    Defendant.


                                              ORDER

        On April 12, 2021, the defendant moved to dismiss the complaint based on
representations that it will take corrective action that moots the plaintiff’s claims. (ECF
20.) The Court ordered the plaintiff to file a response by April 16, 2021. (ECF 21.) The
plaintiff has now filed its response. (ECF 22.) The plaintiff indicates that it has not yet heard
from the defendant regarding the proposed corrective action but, based on the defendant’s
representations in its motion to dismiss, does not oppose the motion.

        Accordingly, the motion to dismiss is GRANTED, and the case is DISMISSED
without prejudice pursuant to Rule 41(a) of the Rules of the Court of Federal Claims. The
Clerk is DIRECTED to enter judgment accordingly. No costs are awarded.

       The plaintiff also requests that the Court waive the filing fee for a subsequent complaint
from the plaintiff on this procurement. That request is not yet ripe. The plaintiff may make such
a motion in connection with any subsequent complaint, if necessary, and the Court will consider
such a motion at that time.

       It is so ORDERED.
                                                                     s/ Richard A. Hertling
                                                                     Richard A. Hertling
                                                                     Judge
